   Case 1:21-cv-00351-GHW-DCF Document 39 Filed 02/24/21 Page 1 of 13




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


SHANNON FREMGEN, MARY
CHRISTOPHERSON-JUVE, DENISE
DELEON, SANDRA WILDE, MICHAEL
WILDER, on behalf of themselves and all
others similarly situated,

                Plaintiffs,                  Case Number 1:21-cv-351-GHW-DCF
        v.
                                             JOINT STIPULATION AND [PROPOSED]
AMAZON.COM, INC.; HACHETTE                   ORDER FOR CONSOLIDATION AND
BOOK GROUP, INC; HARPERCOLLINS               SETTING DEADLINES
PUBLISHERS L.L.C.; MACMILLAN
PUBLISHING GROUP, LLC; PENGUIN
RANDOM HOUSE LLC; SIMON &
SCHUSTER, INC.,

                Defendants.


JORDAN SACKS, individually and on
behalf of all others similarly situated,

                Plaintiff,
                                             Case Number 1:21-cv-421-GHW-DCF
        v.

AMAZON.COM, INC.,

                Defendant.


BONNIE WEINBERGER, on behalf of
herself and all others similarly situated,

                Plaintiff,
                                             Case Number 1:21-cv-615-GHW-DCF
        v.

AMAZON.COM, INC.,

                Defendant.
   Case 1:21-cv-00351-GHW-DCF Document 39 Filed 02/24/21 Page 2 of 13




MARIACRISTINA BONILLA on behalf
of herself and all others similarly situated,

                Plaintiff,
                                                      Case Number 1:21-cv-01130
        v.

AMAZON.COM, INC.,

                Defendant.


ETHAN SILVERMAN and JEFFERY
TOMASULO, on behalf of themselves and
all others similarly situated,

                Plaintiffs,

        v.
                                                      Case Number 1:21-cv-01256
AMAZON.COM, INC.; HACHETTE
BOOK GROUP, INC; HARPERCOLLINS
PUBLISHERS L.L.C.; MACMILLAN
PUBLISHING GROUP, LLC; PENGUIN
RANDOM HOUSE LLC; SIMON &
SCHUSTER, INC.,

Defendants.

JEFFREY COOK, and SUSAN COOK, on
behalf of themselves and all others
similarly situated,

                Plaintiffs,

        v.

AMAZON.COM, INC.; HACHETTE                            Case Number 1:21-cv-01369-GHW
BOOK GROUP, INC; HARPERCOLLINS
PUBLISHERS L.L.C.; MACMILLAN
PUBLISHING GROUP, LLC; PENGUIN
RANDOM HOUSE LLC; SIMON &
SCHUSTER, INC.,

Defendants.




                                                -2-
     Case 1:21-cv-00351-GHW-DCF Document 39 Filed 02/24/21 Page 3 of 13




 CECILY LERNER, on behalf of herself
 and all others similarly situated,

                   Plaintiff,

            v.

 AMAZON.COM, INC.; HACHETTE                          Case Number 1:21-cv-01561
 BOOK GROUP, INC; HARPERCOLLINS
 PUBLISHERS L.L.C.; MACMILLAN
 PUBLISHING GROUP, LLC; PENGUIN
 RANDOM HOUSE LLC; SIMON &
 SCHUSTER, INC.,

 Defendants.


       1.        WHEREAS, there are seven related proposed class actions currently pending

before this Court: (1) Fremgen v. Amazon.com, Inc., Case No. 1:21-cv-351-GHW-DCF (S.D.N.Y.

filed January 14, 2021) (the “Fremgen” Action); (2) Sacks v. Amazon.com, Inc., Case No. 1:21-

cv-421-GHW-DCF (S.D.N.Y. filed January 18, 2021) (the “Sacks” Action); (3) Weinberger v.

Amazon.com, Inc., Case No. 1:21-cv-615-GHW-DCF (S.D.N.Y. filed January 22, 2021) (the

“Weinberger” Action); (4) Bonilla v. Amazon.com, Inc., Case No. 1:21-cv-1130 (S.D.N.Y. filed

February 10, 2021) (the “Bonilla” Action); (5) Silverman v. Amazon.com, Inc., Case No. 1:21-cv-

01256 (S.D.N.Y. filed February 11, 2021) (the “Silverman” Action); (6) Cook v. Amazon.com,

Inc., Case No. 1:21-cv-01369-GHW (S.D.N.Y. filed February 17, 2021) (the “Cook” Action); and

(7) Lerner v. Amazon.com, Inc., Case No. 1:21-cv-01561 (S.D.N.Y. filed February 22, 2021) (the

“Lerner” Action)1;




 1
   As of the filing of this stipulation, the Bonilla Action and the Lerner Action have not yet
been assigned.


                                               -3-
     Case 1:21-cv-00351-GHW-DCF Document 39 Filed 02/24/21 Page 4 of 13




       2.      WHEREAS, Plaintiffs in the Fremgen, Sacks, Weinberger, Bonilla, Silverman,

Cook and Lerner Actions (“Plaintiffs”), along with Defendant Amazon.com, Inc., Defendant

Hachette Book Group, Inc., Defendant HarperCollins Publishers LLC, Defendant Macmillan

Publishing Group, LLC, Defendant Penguin Random House LLC and Defendant Simon &

Schuster, Inc. (together, the “parties”), by and through their respective counsel, agree that

consolidation of the Fremgen, Sacks, Weinberger, Bonilla, Silverman, Cook and Lerner Actions

is appropriate because the Actions involve common questions of law and fact in that each involves

materially similar claims that Defendants engaged in anticompetitive conduct, as a result of which

Plaintiffs were overcharged for eBooks purchased through retailers other than the Defendant

Amazon.com, Inc.;

       3.      WHEREAS, on January 21, 2021, the Court was referred and accepted the Sacks

Action as a related case to the Fremgen Action; on February 10, 2021, the Weinberger Action was

accepted by this Court as related to the Fremgen Action; on February 11, 2021, the Bonilla Action

was referred to this Court as possibly related to the Fremgen Action and Plaintiffs in the Silverman

Action filed a statement of relatedness to the Fremgen Action; on February 19, 2021, the Cook

Action was accepted by this Court as related to the Fremgen Action; and on February 22, 2021,

Plaintiff in the Lerner Action filed a statement of relatedness to the Fremgen Action.

       4.      WHEREAS, on February 4, 2021, plaintiffs in the Fremgen Action filed an

amended complaint and named additional defendants;

       5.      WHEREAS, on February 23, 2021, plaintiffs in the Fremgen Action filed an

unopposed motion in each of the seven related cases for appointment of Hagens Berman Sobol

Shapiro LLP as interim lead counsel;




                                               -4-
     Case 1:21-cv-00351-GHW-DCF Document 39 Filed 02/24/21 Page 5 of 13




       6.      WHEREAS, in view of the parties’ stipulation to consolidate, the parties propose,

subject to Court approval, that this Action proceed on the following schedule:

       (a)     Plaintiffs shall file a consolidated amended complaint within 45 days after entry of

               an order or orders consolidating the Fremgen, Sacks, Weinberger, Bonilla,

               Silverman, Cook and Lerner Actions and appointing interim co-lead counsel for the

               putative plaintiff class (“interim class counsel”); Defendants shall file an answer to

               the consolidated amended complaint or motion(s) to dismiss the consolidated

               amended complaint by 90 days after appointment of interim class counsel; if a

               motion to dismiss is filed, Plaintiffs shall file a letter by 100 days after appointment

               of interim class counsel indicating whether they desire to further amend their

               complaint in response to the motion to dismiss;

       (b)     If a second amended complaint is not filed, Plaintiffs shall file all oppositions 135

               days after appointment of interim class counsel, and Defendants shall file all replies

               within 165 days of appointment of interim class counsel;

       (c)     Any second consolidated amended complaints must be filed within 120 days of

               appointment of interim class counsel; if Plaintiffs elect to further amend,

               Defendants shall file their motion(s) to dismiss by 165 days after appointment of

               interim class counsel; Plaintiffs shall file their oppositions to the motions by 210

               days after appointment of class counsel, and Defendants shall file their replies

               within 240 days of appointment of interim class counsel;

       7.      WHEREAS, the parties agree that if Defendant answers, moves, or otherwise

responds to any other action arising out of the same or similar operative facts as the Fremgen,

Sacks, Weinberger, Bonilla, Silverman, Cook and Lerner Actions before their deadline to respond

to the consolidated amended complaint in this Action, it must concurrently answer, move or


                                                -5-
     Case 1:21-cv-00351-GHW-DCF Document 39 Filed 02/24/21 Page 6 of 13




respond to: (1) the consolidated complaint; or (2) if the consolidated complaint has not yet been

filed, the complaints in the Fremgen, Sacks, Weinberger, Bonilla, Silverman, Cook and Lerner

Actions;

       8.      NOW THEREFORE, the parties through their respective counsel and subject to the

Court’s approval hereby stipulate that:

       (a)     The following Actions pending in this District, and any other class action arising

               out of the same or similar operative facts now pending or hereafter filed in, removed

               to or transferred to this District shall be consolidated for all purposes, including

               pretrial proceedings, trial and appeal, pursuant to Federal Rule of Civil Procedure

               42(a) (hereafter the “Consolidated Action”):

               (i)     Fremgen v. Amazon.com, Inc., Case No. 1:21-cv-351-GHW-DCF

               (ii)    Sacks v. Amazon.com, Inc., Case No. 1:21-cv-421-GHW-DCF

               (iii)   Weinberger v. Amazon.com, Inc., Case No. 1:21-cv-615-GHW-DCF

               (iv)    Bonilla v. Amazon.com, Inc., Case No. 1:21-cv-01130

               (v)     Silverman v. Amazon.com, Inc., Case No. 1:21-cv-01256

               (vi)    Cook v. Amazon.com, Inc., Case No. 1:21-cv-01369-GHW

               (vii)   Lerner v. Amazon.com, Inc., Case No. 1:21-cv-01561

       (b)     All papers filed in the Consolidated Action must be filed under Case No. 1:21-cv-

               351, the number assigned to the first-filed case, and must bear the following

               caption:

                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

              In Re Amazon.com, Inc. eBook              Case Number 1:21-cv-351
              Antitrust Litigation




                                               -6-
Case 1:21-cv-00351-GHW-DCF Document 39 Filed 02/24/21 Page 7 of 13




 (c)   The case file for the Consolidated Action will be maintained under Master File No.

       1:21-cv-351.

 (d)   The Clerk is directed to administratively close the following related cases:

       (i)     Sacks v. Amazon.com, Inc., Case No. 1:21-cv-421-GHW-DCF

       (ii)    Weinberger v. Amazon.com, Inc., Case No. 1:21-cv-615-GHW-DCF

       (iii)   Bonilla v. Amazon.com, Inc., Case 1:21-cv-0113

       (iv)    Silverman v. Amazon.com, Inc., Case No. 1:21-cv-01256

       (v)     Cook v. Amazon.com, Inc., Case No. 1:21-cv-01369-GHW

       (vi)    Lerner v. Amazon.com, Inc., Case No. 1:21-cv-015610

 (e)   Any proposed class action subsequently filed in, transferred or removed to this

       Court that arises out of the same or similar operative facts as the Consolidated

       Action will be consolidated with the Consolidated Action.

 (f)   The following deadlines will be set:

       (i)     Plaintiffs shall file a consolidated amended complaint within 45 days after
               entry of an order or orders consolidating the Fremgen, Sacks, Weinberger,
               Bonilla, Silverman, Cook and Lerner Actions and appointing interim class
               counsel; Defendants shall file an answer to the consolidated amended
               complaint or motion(s) to dismiss the consolidated amended complaint by
               90 days after appointment of interim class counsel; if a motion to dismiss
               is filed, Plaintiffs shall file a letter by 100 days after appointment of interim
               class counsel indicating whether they desire to further amend their
               complaint in response to the motion to dismiss;

       (ii)    If a second amended complaint is not filed, Plaintiffs shall file all
               oppositions 135 days after appointment of interim class counsel, and
               Defendants shall file all replies within 165 days of appointment of interim
               class counsel;

       (iii)   Any second consolidated amended complaints must be filed within 120
               days of appointment of interim class counsel; if Plaintiffs elect to further
               amend, Defendants shall file their motion(s) to dismiss by 165 days after
               appointment of interim class counsel; Plaintiffs shall file their oppositions
               to the motions by 210 days after appointment of class counsel, and
               Defendants shall file their replies within 240 days of appointment of interim
               class counsel;


                                         -7-
      Case 1:21-cv-00351-GHW-DCF Document 39 Filed 02/24/21 Page 8 of 13




       (g)    If, during the course of the schedule outlined in paragraph 8(f), Defendant answers,

              responds or moves to dismiss a complaint relating to claims arising out of the same

              or similar operative facts as the Fremgen, Sacks, Weinberger, Bonilla, Silverman,

              Cook and Lerner Actions, Defendant will answer, move, or otherwise respond to:

              (1) the consolidated complaint; or (2) if no consolidated amended complaint has

              been filed, the complaints in the Fremgen, Sacks, Weinberger, Bonilla, Silverman,

              Cook and Lerner Actions no later than the same date on which Defendant responds

              to the other action(s).

IT IS SO STIPULATED.


Dated: February 24, 2021                         HAGENS BERMAN SOBOL SHAPIRO LLP

                                           By: /s/ Steve W. Berman
                                               Steve W. Berman
                                               1301 Second Avenue, Suite 2000
                                               Seattle, WA 98101
                                               Telephone: (206) 623-7292
                                               Facsimile: (206) 623-0594
                                               steve@hbsslaw.com

                                                 Attorney for Plaintiffs Shannon Fremgen,
                                                 Mary Christopherson-Juve, Denise Deleon,
                                                 Sandra Wilde, Michael Wilder,
                                                 and the Proposed Class

Dated: February 24, 2021                         NUSSBAUM LAW GROUP, P.C.

                                           By: /s/ Linda P. Nussbaum
                                               Linda P. Nussbaum
                                               1211 Avenue of the Americas, 40th Floor
                                               New York, NY 10036
                                               Telephone: (917) 438-9102
                                               lnussbaum@nussbaumpc.com

                                                 Attorney for Plaintiff Jordan Sacks and the
                                                 Proposed Class




                                              -8-
      Case 1:21-cv-00351-GHW-DCF Document 39 Filed 02/24/21 Page 9 of 13




Dated: February 24, 2021                 SPECTOR ROSEMAN & KODROFF PC

                                   By:   /s/ Jeffrey Spector
                                         Jeffrey Spector
                                         Two Commerce Square
                                         2001 Market Street, Suite 3420
                                         Philadelphia, PA 19103
                                         Telephone: (215) 496-0300
                                         Facsimile: (215) 496-6611

                                         Attorney for Plaintiff Bonnie Weinberger and
                                         the Proposed Class

                                         Attorney for Plaintiffs Jeffrey Cook, Susan
                                         Cook, and the Proposed Class

                                         Attorney for Plaintiff Cecily Lerner and the
                                         Proposed Class

Dated: February 24, 2021                 ROBERTS LAW FIRM US, PC

                                   By:   /s/ Michael L. Roberts
                                         Michael L. Roberts
                                         1920 McKinney Avenue, Suite 700
                                         Dallas, TX 75204
                                         Telephone: (501) 821-5575
                                         Facsimile: (501) 821-4474
                                         mikeroberts@robertslawfirm.us

                                         Attorney for Plaintiff Mariacristina Bonilla and
                                         the Proposed Class


Dated: February 24, 2021                 ROBINS KAPLAN LLP

                                   By:   /s/ Kellie Lerner
                                         Kellie Lerner (#4446472)
                                         399 Park Avenue, Suite 3600
                                         New York, NY 10022
                                         Telephone: (212) 980-7400
                                         Facsimile: (212) 980-7499
                                         klerner@robinskaplan.com

                                         Attorney for Plaintiffs Ethan Silverman, Jeffery
                                         Tomasulo, and the Proposed Class




                                     -9-
     Case 1:21-cv-00351-GHW-DCF Document 39 Filed 02/24/21 Page 10 of 13




Dated: February 24, 2021                 WILLIAMS & CONNOLLY LLP

                                  By:    /s/ John E. Schmidtlein
                                         John E. Schmidtlein
                                         Jonathan B. Pitt (#JP0621)
                                         725 Twelfth Street, N.W.
                                         Washington, DC 20005
                                         Telephone: (202) 434-5000
                                         Facsimile: (202) 434-5029
                                         jschmidtlein@wc.com
                                         jpitt@wc.com

                                         Attorneys for Defendant Amazon.com, Inc.

Dated: February 24, 2021                 FRESHFIELDS BRUCKHAUS DERINGER
                                         US LLP

                                  By:    /s/ Rich Snyder
                                         Rich Snyder
                                         700 13th Street, N.W., 10th Floor.
                                         Washington, DC 20005
                                         Telephone: (202) 777-4565
                                         Facsimile: (202) 507-5965
                                         richard.snyder@freshfields.com

                                         Attorneys for Defendant Hachette Book Group

Dated: February 24, 2021                 ARNOLD & PORTER KAYE SCHOLER
                                         LLP

                                  By:    /s/ C. Scott Lent
                                         C. Scott Lent
                                         250 West 55th Street
                                         New York, NY 10019
                                         Telephone: (212) 836-8220
                                         Facsimile: (212) 836-8689
                                         scott.lent@arnoldporter.com

                                         Attorney for Defendant HarperCollins
                                         Publishers LLC




                                    - 10 -
     Case 1:21-cv-00351-GHW-DCF Document 39 Filed 02/24/21 Page 11 of 13




Dated: February 24, 2021                 CADWALADER, WICKERSHAM & TAFT
                                         LLP

                                  By:    /s/ Joel Mitnick                    __
                                         Joel Mitnick
                                         200 Liberty Street
                                         New York, NY 10281
                                         Telephone: (212) 504-6555
                                         Facsimile: (212) 504-6666
                                         joel.mitnick@cwt.com

                                         Attorney for Defendant Macmillan Publishing
                                         Group

Dated: February 24, 2021                 ARNOLD & PORTER KAYE SCHOLER
                                         LLP

                                  By:    /s/ Saul P. Morgenstern
                                         Saul P. Morgenstern
                                         Margaret A. Rogers
                                         250 West 55th Street
                                         New York, NY 10019
                                         Telephone: (212) 836-7210
                                         Facsimile: (212) 836-8689
                                         saul.morgenstern@arnoldporter.com
                                         margaret.rogers@arnoldporter.com

                                         Attorneys for Defendant Penguin Random
                                         House LLC




                                    - 11 -
     Case 1:21-cv-00351-GHW-DCF Document 39 Filed 02/24/21 Page 12 of 13




Dated: February 24, 2021                 WEIL, GOTSHAL & MANGES LLP

                                  By:    /s/ Yehudah L. Buchweitz
                                         Yehudah L. Buchweitz
                                         767 Fifth Avenue
                                         New York, NY 10153
                                         Telephone: (212) 310-8256
                                         Facsimile: (212) 310-8007
                                         yehudah.buchweitz@weil.com

                                         Jeff L. White
                                         2001 M Street, N.W.
                                         Washington, DC 20036
                                         Telephone: (202) 682-7059
                                         Facsimile: (202) 857-0940
                                         jeff.white@weil.com

                                         Attorneys for Defendant Simon & Schuster, Inc.




                                    - 12 -
   Case 1:21-cv-00351-GHW-DCF Document 39 Filed 02/24/21 Page 13 of 13




                            [PROPOSED] ORDER


     PURSUANT TO STIPULATION, IT IS SO ORDERED.


DATED: ______________________          ____________________________________
                                       HONORABLE GREGORY H. WOODS
                                       UNITED STATES DISTRICT JUDGE




                                  - 13 -
